Citation Nr: 1734014	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  07-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for a skin disorder.  

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015, the Veteran testified at a hearing at the RO before the undersigned sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

In September 2015, the Board remanded the issues listed above for further development.  The issue of entitlement to an initial disability rating in excess of 10 percent for fecal incontinence, as a residual of treatment for service-connected prostate cancer, was also remanded, per Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2016, the RO issued a rating decision awarding a 60 percent rating for the Veteran's fecal incontinence, at which time a Statement of the Case was also issued denying a rating in excess of 60 percent for such.  The Veteran did not file a substantive appeal with respect to such determination; therefore the matter is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In April 2016, the Veteran underwent VA examinations to determine the etiology of his claimed skin disorder and Meniere's disease.  Based, on the following, the Board finds that such examinations/opinions are insufficient.

Regarding the Veteran's skin disorder, the examiner did not address a potential relationship between the Veteran's skin disorder and his Agent Orange exposure, as directed by the September 2015 remand directives.  Furthermore, efforts should be made to schedule the Veteran for reexamination during a flare-up of his rash, as his skin disorder was asymptomatic during his examination.

With respect to Meniere's disease, the examiner opined, in pertinent part, that such was less likely than not due to the Veteran's hearing loss and in-service noise exposure, stating that the first report of dizziness did not occur in the records until 2004.  However, in a June 2017 brief, the Veteran's representative noted multiple entries in the Veteran's medical records which indicate an onset of dizziness prior to 2004, to include a May 2003 ENT note which stated that the Veteran "has had dizziness for several years...with an occasional whirling sensation when laying down."  Similarly, an October 2004 treatment note indicates that the Veteran has longstanding Meniere's disease, with an onset "years ago," and that he has been treating such with diuretics for years with no improvement.  Accordingly, the Board finds that a VA opinion, which considers the Veteran's lay statements as to the onset of his symptomatology, is warranted.

Additionally, in a May 2017 statement, the Veteran objected to his examinations being conducted by a physician whom he alleged specializes in sports medicine.  The Board notes that the examining physician indicated his specialty was family medicine, but that the practice which he is affiliated with denotes a sport and spine specialty.  Thus, the Board has requested reexamination of the Veteran with physicians specialized in his areas of concern.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for Meniere's disease with an ENT physician.  The examiner must review the electronic claims file, to include a copy of this remand, and indicate that such was reviewed.  

After a review of the evidence of record, and with consideration of the Veteran's pre-existing hearing loss on entry into service as well as the noise exposure experienced by the Veteran during service the medical professional must provide an opinion as to whether any degree of the Veteran's current Meniere's disease is due to the noise exposure during service or whether the service-connected hearing loss and/or tinnitus have caused or aggravated the Veteran's Meniere's disease.  

In rendering an opinion, the examiner should consider the Veteran's credible lay statements that he had experienced dizziness for several years prior to 2004, and had treated such with diuretics to no avail.

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Schedule the Veteran for a VA examination for his skin disorder with a dermatologist.  If possible, such examination should be scheduled when the Veteran is experiencing a flare-up of his rash.  The examiner must review the electronic claims file, to include a copy of this remand, and indicate that such was reviewed.  After a review of the evidence of record, the examiner should indicate an opinion as to whether any current skin disorder is related to or caused by the Veteran's military service including any exposure to Agent Orange during service in Vietnam and any possible exposure to thimerosal as a preservative in vaccinations given to the Veteran during service.

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




